P ER CURIAM. Appellant Steven Abshure, by and through his attorney, Edgar R. Thompson, has filed a petition for writ of certiorari to complete the record for appeal. Appellant was convicted of several felony drug offenses and sentenced to a total of twenty-five years’ imprisonment. The judgment was entered on April 6, 2001. Appellant timely filed a pro se notice of appeal. Mr. Thompson, who was appointed to represent Appellant at trial, was apparently unaware of Appellant’s actions. As a result, the transcript was not timely lodged with this court’s clerk.  Appellant subsequently filed a pro se motion for rule on the clerk. We granted the motion in an unpublished per curiam opinion. See Abshure v. State, CR 01-925, (Ark. October 25, 2001). We further directed Mr. Thompson, who remained the attorney of record, to file within thirty days a petition for writ of certiorari to complete the record for appeal. Mr. Thompson timely filed this petition on November 21, 2001. Accordingly, we grant the petition and direct the court reporter for the Lonoke County Circuit Court, First Division, to complete the transcript so that it may be promptly filed with this court’s clerk. Petition granted. Imber, J., not participating.